DENIED and Opinion Filed December 4, 2020




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00605-CV

                           IN RE JEROME JOHNSON, Relator

             Original Proceeding from the 291st Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. F01-53637-JH

                           MEMORANDUM OPINION
             Before Chief Justice Burns1 and Justices Osborne and Reichek
                              Opinion by Justice Reichek
        In this original proceeding, Jerome Johnson petitions for a writ of mandamus

to compel the trial court to rule upon a pending motion for correction of errors in the

reporter’s record and clerk’s record that was prepared for the direct appeal of his

2003 conviction for sexual assault. See Johnson v. State, No. 05-03-01058-CR, 2005
WL 647516 (Tex. App.—Dallas Mar. 22, 2005, pet. ref’d) (not designated for

publication). Relator has also filed motions for disclosure, discovery, and inspection




    1
      The Honorable David L. Bridges, Justice, participated in the submission of this case; however, he did
not participate in the issuance of this memorandum opinion due to his death on July 25, 2020. Chief Justice
Robert Burns has substituted for Justice Bridges in this cause.
of various records; to appoint counsel; and to conduct an evidentiary hearing on his

claims. We deny relator’s petition and his pending motions.

      Relator bears the burden to provide the Court with a sufficient record to

establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding). To meet his evidentiary burden, rule 52.3(k)(1)(A) requires

relator to file an appendix with his petition that contains “a certified or sworn copy

of any order complained of, or any other document showing the matter complained

of.” TEX. R. APP. P. 52.3(k)(1)(A). Rule 52.7(a)(1) requires relator to file with the

petition “a certified or sworn copy of every document that is material to relator’s

claim for relief that was filed in any underlying proceeding.” TEX. R. APP. P.

52.7(a)(1). To obtain mandamus relief compelling a trial court to rule on his motion,

relator must show (1) the trial court had a legal duty to rule on the motion, (2) relator

requested a ruling, and (3) the trial court failed or refused to do so. In re Prado, 522
S.W.3d 1, 2 (Tex. App.—Dallas 2017, orig. proceeding) (mem. op.).

      Relator contends the trial court has not ruled on his motion seeking correction

of the record. Relator has not, however, provided the Court with a docket sheet from

the relevant period or other evidence that would show the trial court has not ruled on

his motion. See TEX. R. APP. P. 52.3(k)(1)(A); In re Vasquez, No. 05-15-00592-CV,

2015 WL 2375504, at *1 (Tex. App.—Dallas May 18, 2015, orig. proceeding)

(mem. op.) (concluding relator failed to show grounds for mandamus absent docket

sheet or other evidence that the trial court had not acted on his motion); In re Creag,

                                          –2–
No. 12-17-00191-CV, 2017 WL 2665987, at *1 (Tex. App.—Tyler June 21 2017,

orig. proceeding) (mem. op.) (concluding relator not entitled to mandamus to rule

on motion to correct bill of costs where mandamus record did not include evidence,

such as docket sheet, showing trial court had not ruled on motion).

      Without a record showing what actions the trial court has taken or failed to

take, relator cannot show that he is entitled to mandamus relief. See Prado, 522
S.W.3d at 2; In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig.

proceeding); Vasquez, 2015 WL 2375504, at *1.

      We deny the petition for writ of mandamus. We further deny all pending

motions in this proceeding.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE


200605F.P05




                                        –3–